Citation Nr: 1640688	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  12-14 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from July 1969 to December 1972.  He had additional service while a member of the Army Reserve from November 1977 to November 1980. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Houston, Texas Regional Office (RO).

In October 2014 and July 2015 the Board remanded the matter for additional development. 


FINDING OF FACT

The Veteran's multiple sclerosis was manifested to a compensable degree less than 7 years after his period of active air service.


CONCLUSION OF LAW

The criteria for service connection for multiple sclerosis have been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Where a veteran served for at least 90 days during a period of war and manifests multiple sclerosis to a degree of 10 percent within 7 years from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).  The term "chronic disease" refers to those diseases, such as multiple sclerosis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101 (3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Factual Background and Analysis

The Veteran contends that service connection is warranted for multiple sclerosis because he initially manifested symptoms of the disorder during his period of active service from July 1969 to December 1972 or during the presumptive period following service that period of service.  

VA medical records clearly establish that the Veteran was diagnosed with multiple sclerosis in April 2007.  Service treatment records from this period of active duty do not show that he was found to have multiple sclerosis; however, a treatment record dated in May 1971 does show that he did have complaints of dizziness.  The few available service treatment records for his reserve service do not show that he was diagnosed with multiple sclerosis.  

An October 2008 letter from a neurologist states that he had been treating the Veteran since April 2007 when he was diagnosed with relapsing remitting multiple sclerosis.  The letter indicates that the patient, "described the symptoms as having started in 1973 and [I] am convinced that the patient may have had the symptoms of MS while in active duty.  Patient described bilateral LE redness, whole body numbness and tingling, as well as intermittent fatigue since and had not followed up with any doctors since discharged from active duty due to having been turned down in 1973  . . . I am inclined to believe that the symptoms started while stationed in active duty according to his recounting of events."  

In December 2008, the Veteran's sister submitted a statement on his behalf.  She stated that upon his return from service in Vietnam, the Veteran had complaints of tingling in his hands and feet, and that he sought evaluation of these symptoms in 1973 from a private physician.  

In an October 2009 statement, the Veteran's former Army Reserve platoon commander indicated that during the Veteran's period of Reserve service from November 1977 to November 1978 the Veteran exhibited symptoms of fatigue, numbness in his legs, and balance problems.  This is within seven years of the Veteran's separation from active duty in 1972.  

In a November 2011, the Veteran's former supervisor stated that he hired the Veteran to work in his plumbing company in 1977.  He observed that the Veteran had difficulty holding tools and that he would get tired for no apparent reason.  He also stated that he hired the Veteran to work in a sales company and that the Veteran could not concentrate, so he had to let the Veteran go. 

Pursuant to an October 2014 Board remand, a VA Compensation and Pension examination of the Veteran was conducted in March 2015 by a medical contractor, who is a nurse practitioner.  Following the examination and the review of the Veteran's records, the examiner opined that it is less likely than not that the Veteran's multiple sclerosis was incurred in or caused by service.  The examiner stated that the "claims file is silent for any chronic symptoms that could be associated later with MS."  The examiner noted the single service treatment record showing symptoms of dizziness in May 1971 and concluded that this was acute with no repeated symptoms or chronic listing pattern.  The examiner noted the medical opinion from the private neurologist and indicated that it was "a reiteration of the Veteran's testimony with no new factual evidence."  The examiner also indicated a 35 year gap from the Veteran's period of service until his diagnosis of multiple sclerosis in 2007 and indicated that the medical literature did not support linking the multiple sclerosis to service with no progression of symptoms or objective medical findings during the gap in time.  

In July 2015, the Board remanded the case for an addendum medical opinion which was provided in November 2015.  This time the medical opinion was provided by a physician's assistant, who restated the prior medical opinion and added that the Veteran's psychiatric symptoms of depression and anxiety were not specific to a diagnosis of multiple sclerosis.  

The two VA medical opinions are not probative.  They do not address the Veteran's assertions of symptoms of extremity numbness, fatigue, and balance disturbance during active duty or within seven years of his separation from active duty.  His assertions are corroborated by credible lay statements from his sister, his Army Reserve platoon commander, and his former work supervisor, who all observed pertinent symptoms within seven years of the Veteran's separation from active duty.  Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

The VA medical opinions also indicate that the neurologist's opinion is merely a recounting of the Veteran's assertions.  However, the neurologist was the Veteran's treating neurologist and was involved in the initial diagnosis of multiple sclerosis.  To the extent that he accepted the Veteran's reported history of symptoms, that history is supported by the credible lay statements of record.  

In the Board's opinion, the evidence supporting the presence of compensable manifestations of multiple sclerosis during the presumptive period is at least in equipoise with that indicating that the disorder was not manifested during the presumptive.  Accordingly, resolving all reasonable doubt in favor of the Veteran, service connection for multiple sclerosis is warranted on a presumptive basis.


ORDER

Service connection for multiple sclerosis is granted.  



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


